NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

OTIS BLAXTON,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D18-1257
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Laura E. Ward,
Judge.

Otis Blaxton, pro se.


PER CURIAM.

             Affirmed.



SILBERMAN, VILLANTI, and CRENSHAW, JJ., Concur.